Citation Nr: 0522242	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota. 

By a rating decision in May 2003, the RO denied the veteran's 
claims for service connection for hypertension, 
arthralgia/myalgia, angioplasty, and for a prostate 
disability.  In June 2003 the veteran submitted a timely 
notice of disagreement with respect to the denial of those 
claims.  However, later in June 2003 the veteran stated that 
he no longer wished to pursue those service connection 
claims.  Accordingly, there are no claims for service 
connection for hypertension, arthralgia/myalgia, angioplasty, 
and for a prostate disability currently outstanding.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not shown in 
service or within a year of discharge from service, and the 
objective medical evidence fails to establish a nexus or link 
between any current hearing loss and any incident of the 
veteran's active service.

2.  Tinnitus was not shown in service or within a year of 
discharge from service, and the objective medical evidence 
fails to establish a nexus or link between any current 
tinnitus and any incident of the veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in July 2003 apprised the appellant of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 C.F.R. § 5103 and 38 C.F.R. § 3.159 
(2004).  To the extent that any deficiency exists with regard 
to the July 2003 VA letter, in light of the statement of the 
case issued in February 2004, such deficiency constitutes no 
more than harmless error.  See Mayfield, 19 Vet.App. at -, 
slip op. at 26-28, 2005 WL 957317

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The July 2003 VCAA notice letter was 
sent to the veteran prior to the August 2003 rating decision.  
Because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records have been obtained and that the 
veteran has been provided a VA medical examination.  
Additionally, the veteran has submitted private medical 
records.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  There is no indication that there exists any 
additional evidence which has a bearing on the veteran's 
claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and sensorineural hearing loss 
or tinnitus (as an organic disease of the nervous system) 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

History/Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  The veteran maintains that he was exposed 
to acoustic trauma when he served in Vietnam.  He asserts 
that he was exposed to the loud noise of helicopters and 
artillery and that he did not have ear protection.

The veteran's DD-214 indicates that the veteran served in 
Vietnam and that the veteran worked with aircraft engines.

On entry to service in August 1965, audiometric examination 
of the veteran's hearing showed right ear puretone thresholds 
of 30, 20, 20, and 35 decibels at 500, 1,000, 2,000, and 
4,000 Hertz, respectively.  Audiometric evaluation in the 
left ear revealed puretone thresholds of 15, 15, 15, and 20 
decibels at 500, 1,000, 2,000, and 4,000 decibels Hertz, 
respectively.  The veteran's physical profile lists "2" 
under hearing acuity.  The service records reflect no 
complaint, diagnosis or treatment for defective hearing.  At 
separation in July 1967, audiometric examination of the 
veteran's hearing showed right ear puretone thresholds of 0, 
0, 0, and 5 decibels at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively.  Audiometric evaluation in the left ear 
revealed puretone thresholds of 0, 0, 5, and 5 decibels at 
500, 1,000, 2,000, and 4,000 decibels Hertz, respectively.  
The veteran's physical profile lists "1" under hearing 
acuity.  

Private audiometric examination reports dated in 1998 
indicate that the veteran had bilateral hearing loss.

The veteran was examined in August 2003 examination for his 
job as a bus driver.  The examination report indicates that 
the veteran had right ear puretone thresholds of 15, 15, and 
15 decibels at 500, 1000, and 2000 Hertz, respectively, and 
that the veteran had left ear puretone thresholds of 5, 15, 
and 50 decibels, respectively.  

The veteran was provided a VA audiological examination in 
February 2004.  The veteran reported that he first noticed 
hearing loss 15 years previously, and that he first noticed 
tinnitus 20 years previously.  The veteran asserted that he 
had been exposed to the noise of small arms, artillery, 
mortars, aircraft, and generators during military service.  
The veteran reported nonservice noise exposure of 
construction, trucking, and chainsaws.  The VA examiner noted 
that service induction examination showed hearing loss in the 
right ear and normal hearing in the left ear.  She noted that 
the veteran was shown to have normal hearing in both ears on 
discharge from service.  Examination revealed that the 
veteran had right ear puretone thresholds of 25, 30, 30, 45, 
70, 70, and 40 decibels at 250, 500, 1,000, 2,000, 3,000, 
4,000 and 8,000 Hertz, respectively.  Audiometric evaluation 
in the left ear revealed puretone thresholds of 20, 25, 35, 
65, 70, 70, 65 and 45 decibels at 250, 500, 1,000, 1500, 
2,000, 3,000, 4,000 and 8,000 Hertz, respectively.  Speech 
recognition ability was 96 percent in the right ear and 
92 percent in the left ear.  The examiner stated that the 
veteran had mild to severe hearing loss in both ears.  The 
examiner noted that she had examined the veteran's claims 
file.  It was the examiner's opinion that the veteran did not 
develop hearing loss or tinnitus as a result of military 
service.

The veteran's own opinion that he has bilateral hearing loss 
and tinnitus due to service is not competent evidence, as he 
is a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).

While the February 2004 VA examiner indicated that the 
veteran was shown to have right ear hearing loss on entry to 
service, the August 1965 entry examination report did not 
show that the veteran had hearing loss disability as defined 
by VA standards.  See 38 C.F.R. § 3.385.  The veteran was not 
shown to have hearing loss disability or tinnitus during 
service or within one year of discharge from service.  The 
Board notes that the veteran was shown to have improved 
hearing acuity on discharge from service when compared to his 
entry into service, despite his report of severe acoustic 
trauma during service.  Hearing loss and tinnitus were not 
shown for more than 20 years after discharge from service, 
and there is no medical evidence relating his current hearing 
loss or tinnitus to service.  Furthermore, there is medical 
evidence, the February 2004 VA examination report, indicating 
that the veteran's current bilateral hearing loss disability 
and tinnitus are not related to service.  

In December 2004, the veteran's representative pointed out 
that on induction to service the veteran was given a profile 
for his hearing, yet he was still found physically qualified.  
He  noted that the separation examination reflected that 
initially the veteran was given the whisper test.  He further 
noted that the whisper test information was scratched out, 
and that the audio test section was filled in, which reflects 
a significant change, indicating normal hearing.  The service 
representative asserted that the hearing test is very 
suspect, especially considering the veteran's military 
occupational specialty, which would have subjected him to 
significant noises as an aircraft engine mechanic, without 
the benefit of hearing protection.

While the veteran's service representative is correct that 
the veteran had a "2" for hearing acuity on his entry 
physical profile, and that the spoken whisper section of the 
discharge examination report was crossed out, the fact 
remains that the veteran was not shown to have hearing loss 
for VA purposes during service or within one year of 
discharge from service.  As noted previously, a VA 
audiologist, after examining the veteran's medical records, 
including the veteran's service induction and discharge 
examination reports, was of the opinion that the veteran did 
not develop hearing loss or tinnitus as a result of service.  
As the preponderance of the evidence is against the claims, 
service connection for bilateral hearing loss and tinnitus is 
denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


